Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office action is in response to the Amendment filed on 12/15/2021.

Terminal Disclaimer
The terminal disclaimer filed on 12/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10827294, 10244340, 9883315, 9438996 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARK FISCHER/Primary Examiner, Art Unit 2687